                                      Case 3:20-cv-07760-WHA Document 144 Filed 06/10/21 Page 1 of 7




                               1 Eugene Y. Mar (State Bar No. 227071)
                                 emar@fbm.com
                               2 Winston Liaw (State Bar No. 273899)
                                 wliaw@fbm.com
                               3 Sushila Chanana (State Bar No. 254100)
                                 schanana@fbm.com
                               4 Elizabeth M. Toledo (State Bar No. 312652)
                                 ltoledo@fbm.com
                               5 Ashleigh Nickerson (State Bar No. 331056)
                                 anickerson@fbm.com
                               6 Farella Braun + Martel LLP
                                 235 Montgomery Street, 17th Floor
                               7 San Francisco, California 94104
                                 Telephone: (415) 954-4400
                               8 Facsimile: (415) 954-4480

                               9 Attorneys for Defendant Adobe Inc.
                            10
                                                                UNITED STATES DISTRICT COURT
                            11
                                                               NORTHERN DISTRICT OF CALIFORNIA
                            12
                                                                   SAN FRANCISCO DIVISION
                            13

                            14 SYNKLOUD TECHNOLOGIES, LLC,                         Case No. 3:20-cv-07760 WHA
                            15                    Plaintiff,                       DEFENDANT ADOBE INC.’S
                                                                                   OPPOSITION TO PLAINTIFF
                            16             vs.                                     SYNKLOUD’S MOTION TO EXTEND
                                                                                   TIME TO RESPOND TO ADOBE’S
                            17 ADOBE INC.,                                         CROSS-MOTION
                            18                    Defendant.                       The Hon. William H. Alsup
                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S OPPOSITION TO MOTION TO        i                                38027\14153832.3
         (415) 954-4400
                                    EXTEND TIME - Case No. 3:20-cv-07760 WHA
                                        Case 3:20-cv-07760-WHA Document 144 Filed 06/10/21 Page 2 of 7




                               1 I.        INTRODUCTION

                               2           In its opposition to SynKloud’s Patent Showdown motion for summary judgment on Claim

                               3 9 from U.S. Patent No. 8,868,690, Adobe raised its affirmative defenses of non-infringement and

                               4 invalidity under Section 101, and cross-moved for summary judgment in its favor based on those

                               5 grounds. Adobe raised these same grounds in its motion for summary judgment on Claim 10 of

                               6 the same patent, its chosen claim for the Patent Showdown. This is consistent with this Court’s

                               7 Patent Showdown procedure, which permits the parties to raise as many issues as it wants within

                               8 the prescribed page limits. Adobe’s opposition and cross-motion accomplishes this exact goal by

                               9 raising all of its issues within the Court’s timeline and page limits, while SynKloud’s request to
                            10 extend time to file an “opposition” to the cross-motion explicitly seeks to extend this timeline and

                            11 exceed the page limit.

                            12             SynKloud has already filed its reply memorandum in support of its motion for summary

                            13 judgment and exhausted all of its pages.1 Because SynKloud intentionally chose not to address

                            14 the defenses raised in Adobe’s cross-motion, it has to live with the consequences of its strategic

                            15 choice.2 To permit SynKloud to file an additional briefing on Adobe’s non-infringement and

                            16 invalidity arguments, found not only in Adobe’s cross-motion but also its opening motion for

                            17 summary judgment, amounts to an improper sur-reply to Adobe’s motion for summary judgment

                            18 and creates the kind of “asymmetry” that would prejudice Adobe.

                            19 II.         ADOBE RAISED ITS AFFIRMATIVE DEFENSES IN OPPOSITION TO
                                           SYNKLOUD’S MOTION FOR SUMMARY JUDGMENT ON CLAIM 9 AND
                            20             PROPERLY CROSS-MOVED FOR SUMMARY JUDGMENT ON THOSE BASES.

                            21             The Court’s Patent Showdown procedure order encouraged the parties to bring all the

                            22 issues they had on each selected claim as long as done within the prescribed page limits. Dkt. 78,

                            23
                                    1
                            24  In fact, SynKloud has submitted 29 pages of exhibits with its reply memorandum, exceeding the
                               Court’s prescribed 20-page limit on reply exhibits. SynKloud has also violated Civ. L.R. 7-3(c)
                            25 by filing its response to Adobe’s evidentiary objections as an exhibit instead of placing it in the
                               brief, thereby already awarding itself extra pages in its reply. See Dkt. 143 (Adobe’s Objection to
                            26 Reply Evidence).
                                    2
                            27   Further, SynKloud’s motion to extend time and motion to strike violate Civ. L.R. 7-3, which
                               requires all procedural objections be raised in opposition or reply briefing. The rule seeks to
                            28 prevent offshoots of related motion practice addressing issues that should have been included in
                               the original briefing.
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S OPPOSITION TO MOTION TO            1                                      38027\14153832.3
         (415) 954-4400
                                    EXTEND TIME - Case No. 3:20-cv-07760 WHA
                                      Case 3:20-cv-07760-WHA Document 144 Filed 06/10/21 Page 3 of 7




                               1 ¶ 4. As required for the Patent Showdown, SynKloud and Adobe each selected its “best” claim to

                               2 present. SynKloud chose claim 9 of the ‘690 patent. Adobe chose claim 10 of the ‘690 patent.

                               3 Importantly, these two claims are substantively similar, sharing at least five overlapping claim

                               4 elements, as highlighted in the following chart:

                               5                  Claim 9 of ‘690 Patent                             Claim 10 of ‘690 Patent
                                            (depending from claims 1 and 7)
                               6     “allocate…a storage space of a predefined            “a storage space of a predefined capacity
                               7     capacity to a wireless device”                       allocated to a wireless device”
                                     “at least one storage device”                        “at least a first one of the storage devices”
                               8     “the storage space being remotely located with       “the storage space is remotely located with
                                     respect to the wireless device”                      respect to the wireless device”
                               9     “storing a data object therein or retrieving a       “to store a data object therein retrieve a data
                                     data object therefrom”                               object therefrom”
                            10
                                     “couple with the wireless device for . . .           “server is configured to couple with the
                            11       download a file from a remote web server             wireless device for allowing a user on the
                                     directly into the storage space.”                    wireless device to download a file from a
                            12                                                            remote web server directly into the allocated
                                                                                          storage space.”
                            13

                            14             On May 13, the parties filed their opening motions for summary judgment based on their
                            15 selected claims. Dkts. 117 and 118. In its opening motion on claim 10, Adobe moved on non-

                            16 infringement based on the fact that the accused Adobe products do not meet the limitation of “a

                            17 storage space…allocated to a wireless device.” Dkt. 117. Critically, the claim limitation that

                            18 Adobe focused on (i.e. allocation of a storage space of a predefined capacity to a wireless device)

                            19 is a limitation found in both claims 9 and 10. Id. Adobe also moved for summary judgment of
                            20 invalidity under Section 101 because claim 10 covers the abstract concept of storing and retrieving

                            21 data from a remote location. Id.

                            22             On May 27, the parties filed oppositions to the opening motions for summary judgment.
                            23 Dkts. 128 and 129. In its opposition to SynKloud’s motion, Adobe raised all the evidentiary

                            24 deficiencies in SynKloud’s opening motion as well as Adobe’s affirmative defenses of non-

                            25 infringement and invalidity under Section 101. Dkt. 128. In particular, Adobe presented once

                            26 more its non-infringement defense that the accused Adobe products do not meet the limitation of a

                            27 storage space being allocated “to a wireless device” and cross-moved for summary judgment on

                            28 that basis. Id. This argument is exactly the same issue Adobe raised in its opening summary
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S OPPOSITION TO MOTION TO               2                                         38027\14153832.3
         (415) 954-4400
                                    EXTEND TIME - Case No. 3:20-cv-07760 WHA
                                      Case 3:20-cv-07760-WHA Document 144 Filed 06/10/21 Page 4 of 7




                               1 judgment brief on claim 10, relying on the same evidence. Dkt. 117. As such, SynKloud suffered

                               2 no prejudice as a result of Adobe’s cross-motion on non-infringement, which SynKloud had

                               3 already seen and opposed in its opposition to Adobe’s motion on claim 10. Also, Adobe opposed

                               4 SynKloud’s opening brief by arguing that claim 9 was invalid under Section 101 because Adobe

                               5 cannot infringe an invalid claim, and on that basis, Adobe cross-moved for summary judgment of

                               6 invalidity. This is the same argument Adobe made with regard to claim 10 in its opening brief.

                               7 Dkts. 117 and 128. As with the non-infringement argument, SynKloud had already seen and

                               8 opposed the Section 101 argument in its opposition to Adobe’s motion on claim 10.

                               9 III.      CROSS-MOTIONS FOR SUMMARY JUDGMENT PROMOTE EFFICIENCY
                                           AND ARE PERMITTED UNDER FEDERAL RULES OF CIVIL PROCEDURE.
                            10
                                           Federal Rule of Civil Procedure 56(f) grants a court discretion to enter summary judgment
                            11
                                    in favor of a non-moving party. See Fed. R. Civ. P. 56(f) (“After giving notice and a reasonable
                            12
                                    time to respond, the court may . . . grant summary judgment for a nonmovant.”). A court can
                            13
                                    grant summary judgment sua sponte. Rutter Group Prac. Guide Fed. Civ. Pro. Before Trial
                            14
                                    (“Rutter Guide”), Ch. 14-C, 14:119 (citing to Gospel Missions of Am. v. City of Los Angeles, 328
                            15
                                    F.3d 548, 553 (9th Cir. 2003) (“Even when there has been no cross-motion for summary
                            16
                                    judgment, a district court may enter summary judgment sua sponte against a moving party if the
                            17
                                    losing party has had a ‘full and fair opportunity to ventilate the issues involved in the matter.’”);
                            18
                                    see also Albino v. Baca, 747 F.3d 1162, 1176 (9th Cir. 2014) (granting sua sponte summary
                            19
                                    judgment in favor of non-moving party where movant had full opportunity to gather evidence
                            20
                                    supporting its claim). Furthermore, the Rutter Guide explains that “[i]n addition to filing an
                            21
                                    opposition, the opposing party may respond to a motion for summary judgment by filing a cross-
                            22
                                    motion for summary judgment in its favor.” Rutter Group, Ch. 14-C, 14:118 (citing to Towne
                            23
                                    Mgmt. Corp. v. Hartford Acc. & Indem. Co., 627 F. Supp. 170, 172 (D. Md. 1985). Even more, in
                            24
                                    the Northern District of California alone, there are several instances where an originally non-
                            25
                                    moving party cross-moved for summary judgment in conjunction with its opposition to a motion
                            26
                                    for summary judgment. See e.g., Regents of Univ. of Cal. v. Micro Therapeutics, Inc., 507 F.
                            27
                                    Supp. 2d 1074, 1076 (N.D. Cal. 2007) (granting in part and denying in part defendants’ cross-
                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S OPPOSITION TO MOTION TO                3                                       38027\14153832.3
         (415) 954-4400
                                    EXTEND TIME - Case No. 3:20-cv-07760 WHA
                                        Case 3:20-cv-07760-WHA Document 144 Filed 06/10/21 Page 5 of 7




                               1 motion for partial summary judgment brought with opposition to plaintiff’s summary judgment

                               2 motion); Nightingale v. U.S. Citizenship & Immigr. Servs., No. 19-CV-03512-WHO, 2020 WL

                               3 7640547, at *2 (N.D. Cal. Dec. 17, 2020) (defendants cross-moved for summary judgment on

                               4 opposition); Great Am. E & S Ins. Co. v. Theos Med. Sys., Inc., 357 F. Supp. 3d 953, 963 (N.D.

                               5 Cal. 2019), aff'd, 799 F. App'x 539 (9th Cir. 2020) (defendants “opposed and filed a cross-motion

                               6 for partial summary judgment in the same document.”).

                               7           Contrary to SynKloud’s argument that Adobe’s cited guidance is inapplicable, Adobe’s

                               8 opposition and cross-motion, all filed in accordance the Court’s Patent Showdown briefing

                               9 schedule page limits, meets the Patent Showdown’s goal of “afford[ing] precise briefing on those
                            10 chosen claims, permits a better decision on the merits, and gives an indication of how the district

                            11 court sees the problem early enough to stave off unnecessary years of costly litigation.” Dkt. 78 at

                            12 ¶ 2; Mar Decl., ¶ 3. For efficiency and due to the strength of its defenses, Adobe included a cross-

                            13 motion along with its opposition to SynKloud’s opening brief based on the very same arguments

                            14 made in opposition.3 Dkt. 128. Importantly, because the arguments in Adobe’s cross-motion

                            15 were the same as Adobe’s arguments raised in its motion for summary judgment on claim 10, and

                            16 SynKloud had 25 pages to oppose that motion and another 15 pages in its reply in support of its

                            17 own summary judgment to deploy as it saw fit, SynKloud had an opportunity to respond to

                            18 Adobe’s cross-motion with its reply, but chose not to.4 Mar Decl. ¶ 4. The parties have had a

                            19 “full and fair opportunity to ventilate the issues involved in the matter.” Gospel Missions of Am,
                            20 328 F.3d at 553.

                            21

                            22

                            23

                            24      3
                                 Furthermore, other Patent Showdown defendants have sought similar relief. For instance, in
                            25 Finjan Inc. v. Juniper Networks Inc, Juniper opposed Finjan’s motion for summary judgment by
                               arguing non-infringement and invalidity under Section 101. Finjan, Inc. v. Juniper Networks,
                            26 Inc., Case No. 3:17-cv-05659-WHA, Dkt. 126. Adobe employed a similar approach as Juniper
                               but also invoked the Court’s authority to rule in Adobe’s favor.
                            27
                               4
                                 SynKloud now seeks to restart the clock after its deadline to respond has already passed. See,
                            28 e.g. Nightingale et al v. U.S. Citizenship and Immigration Services et al, Case No. 3:19-cv-03512-
                               WHO, Dkt. 79,
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S OPPOSITION TO MOTION TO           4                                    38027\14153832.3
         (415) 954-4400
                                    EXTEND TIME - Case No. 3:20-cv-07760 WHA
                                      Case 3:20-cv-07760-WHA Document 144 Filed 06/10/21 Page 6 of 7




                               1 IV.       SYNKLOUD’S EXTENSION REQUEST IMPROPERLY SEEKS
                                           SUPPLEMENTAL BRIEFING AND DELAYS RESOLUTION OF ISSUES RIPE
                               2           FOR THE PATENT SHOWDOWN.

                               3           SynKloud’s motion for extension seeks to (i) obtain a supplemental briefing opportunity

                               4 with more pages for exhibits, and (ii) create a second Patent Showdown by delaying the briefing

                               5 until after the June 24 hearing on the first Patent Showdown. If SynKloud were permitted

                               6 additional briefing on the summary judgment issues, that would prejudice Adobe because it

                               7 creates the very “asymmetry” of which SynKloud complains in its motion to strike by awarding

                               8 SynKloud more pages and briefs than Adobe. It also provides SynKloud with a sur-reply to

                               9 Adobe’s motion for summary judgment on claim 10 which raises the same arguments, creating yet
                            10 more “asymmetry” by responding to Adobe’s Reply in support of its motion for summary

                            11 judgment on claim 10. SynKloud’s request should be denied for all of these reasons. In addition,

                            12 SynKloud’s extension motion requests the deadline for its “opposition” be set two weeks after the

                            13 Court decides SynKloud’s motion to strike Adobe’s cross-motion, currently set to be heard on July

                            14 8. In short, SynKloud’s extension motion requests a deadline on July 22 to file its “opposition.”

                            15 This tactic defeats the purpose of the Patent Showdown—to resolve all the issues about each

                            16 side’s chosen claim at one hearing.

                            17             SynKloud is not entitled to a second opportunity to oppose Adobe’s cross-motion on claim

                            18 9, or a sur-reply on Adobe’s motion on claim 10. However, should the Court grant SynKloud’s

                            19 request, Adobe then requests the Court afford Adobe the opportunity to file a reply to SynKloud’s
                            20 “opposition” no later than 14 days after SynKloud’s “opposition” is due.

                            21 V.          CONCLUSION

                            22             For the foregoing reasons, Adobe requests that the Court deny SynKloud’s request to file

                            23 an “opposition” to Adobe’s cross-motion, and at minimum, deny SynKloud’s motion to extend

                            24 time to respond to Adobe’s cross-motion for summary judgment to avoid any further delay.

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S OPPOSITION TO MOTION TO            5                                     38027\14153832.3
         (415) 954-4400
                                    EXTEND TIME - Case No. 3:20-cv-07760 WHA
                                      Case 3:20-cv-07760-WHA Document 144 Filed 06/10/21 Page 7 of 7




                               1 Dated: June 10, 2021                      Respectfully submitted,

                               2
                                                                           FARELLA BRAUN + MARTEL LLP
                               3

                               4
                                                                           By:         /s/ Eugene Y. Mar
                               5                                                 Eugene Y. Mar (State Bar No. 227071)
                               6                                                 emar@fbm.com
                                                                                 Winston Liaw (State Bar No. 273899)
                               7                                                 wliaw@fbm.com
                                                                                 Sushila Chanana (State Bar No. 254100)
                               8                                                 schanana@fbm.com
                                                                                 Elizabeth M. Toledo (State Bar No. 312652)
                               9                                                 ltoledo@fbm.com
                                                                                 Ashleigh Nickerson (State Bar No. 331056)
                            10                                                   anickerson@fbm.com
                                                                                 Farella Braun + Martel LLP
                            11                                                   235 Montgomery Street, 17th Floor
                                                                                 San Francisco, California 94104
                            12                                                   Telephone: (415) 954-4400
                                                                                 Facsimile: (415) 954-4480
                            13
                                                                                 Attorneys for Defendant Adobe Inc.
                            14

                            15

                            16

                            17

                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    DEFENDANT’S OPPOSITION TO MOTION TO          6                                    38027\14153832.3
         (415) 954-4400
                                    EXTEND TIME - Case No. 3:20-cv-07760 WHA
